United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1704
Issued: December 8, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 1, 2014 appellant, through counsel, filed a timely appeal from the
May 14, 2014 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her request for merit review. Pursuant the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3. Because more than 180 days has elapsed between
the last merit decision of OWCP, dated August 2, 2013, and the filing of this appeal, the Board
lacks jurisdiction to review the merits of the case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for further review of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
OWCP accepted that on January 7, 2011 appellant, then a 52-year-old rural carrier,
sustained a tear of the rotator cuff of her right shoulder. She did not stop work at the time of her
1

5 U.S.C. § 8101 et seq.

injury. Instead, appellant began working in a limited-duty position for the employing
establishment. She stopped work in March 2011 and on May 5, 2011 she underwent right rotator
cuff repair surgery which was authorized by OWCP. Appellant received disability compensation
on the periodic rolls.
In October 2011, Dr. John T. Ogden, an attending Board-certified orthopedic surgeon,
recommended that appellant have permanent work restrictions and she began participating in an
OWCP-authorized vocational rehabilitation program designed to help return her to work. In
May 2012, appellant participated in informal computer instruction sessions at a local library as a
means of improving her work skills. In June and October 2012, she underwent surgeries for
nonwork-related conditions which arose after her January 7, 2011 work injury.
Robert Miller, appellant’s vocational rehabilitation counselor, determined that appellant
was able to earn wages in the constructed position of receptionist. The receptionist position was
chosen from the Department of Labor, Dictionary of Occupational Titles (DOT) and bore the
DOT No. 237.367.038. The position involved receiving visitors to establishments, handling
incoming telephone calls, and engaging in some clerical work on a computer.2 It was a sedentary
job which required exerting up to 10 pounds of force on an occasional basis. A state labor
market survey conducted by Mr. Miller showed that the receptionist position was reasonably
available in appellant’s commuting area at an entry-level wage of $360.00 a week.3
In a January 25, 2013 letter, OWCP advised appellant that it proposed to reduce her
wage-loss compensation based on her capacity to earn wages in the constructed position of
receptionist. It indicated that the position, chosen from the DOT, was medically and
vocationally suitable for appellant and was reasonably available in her commuting area.
In a March 13, 2013 decision, OWCP reduced appellant’s wage-loss compensation
effective March 13, 2013 based on her capacity to earn wages in the constructed position of
receptionist. It found that she was medically and vocationally capable of performing the position
and that it was reasonably available in her commuting area. OWCP calculated appellant’s loss of
wage-earning capacity through application of the principles set forth in the Board decision,
Albert C. Shadrick.4
In a March 15, 2013 letter, appellant, through counsel at the time, argued that she did not
have adequate computer skills to work as a receptionist.
By decision dated August 2, 2013, OWCP affirmed its March 13, 2013 loss of
wage-earning capacity determination noting that the reduction of appellant’s compensation was
proper given her capacity to earn wages in the constructed position of receptionist. It was noted
that Mr. Miller had provided an opinion that appellant was vocationally capable of working as a
receptionist.
2

Mr. Miller indicated that appellant had the requisite computer skills for the receptionist position based on her
work for the employing establishment and other prior work experience.
3

Mr. Miller also indicated that appellant could work in the constructed position of customer service, bearing the
DOT No. 249.362.026.
4

5 ECAB 376 (1953).

2

In a March 17, 2014 letter, counsel, on behalf of appellant, requested reconsideration of
OWCP’s August 2, 2013 decision. He argued that OWCP’s loss of wage-earning capacity
determination was improper because it was based on a position selected from the DOT, i.e., the
constructed position of receptionist. Counsel claimed that the Department of Labor had replaced
the DOT with the Occupational Information Network, an internet database, and stated:
“The basis of this motion is that the job position identified as the basis for the
[loss of wage-earning capacity] was based on an antiquated and defunct
publication. The job identified in the decision [cannot] be shown to actually exist
in the present economy. The use of the [DOT] is out of date. The publication is
no longer used and it has not been updated for many years. Therefore, the
conclusion reached in this case is based upon an outdated reference and is no
better than fiction. This injured worker and all injured workers who have [loss of
wage-earning capacity] decisions based on the DOT have been denied their basic
rights under the law.”5
In a May 14, 2014 decision, OWCP denied appellant’s request for further review of the
merits of her claim pursuant to 5 U.S.C. § 8128(a) noting that counsel’s argument regarding
OWCP’s use of the DOT to select the position of receptionist did not have a reasonable color of
validity.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,6
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.7 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.8 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.9 The Board has held that the submission of evidence
or argument which repeats or duplicates evidence or argument already in the case record10 and the
submission of evidence or argument which does not address the particular issue involved does not
constitute a basis for reopening a case.11 While a reopening of a case may be predicated solely on
5

Appellant submitted a November 18, 2013 statement in which she argued that she did not have sufficient
computer skills to work as a receptionist.
6

Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
7

20 C.F.R. § 10.606(b)(2).

8

Id. at § 10.607(a).

9

Id. at § 10.608(b).

10

Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).

11

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

3

a legal premise not previously considered such reopening is not required where the legal
contention does not have a reasonable color of validity.12
OWCP procedures provide that in cases where the claimant has undergone vocational
rehabilitation, the vocational rehabilitation counselor will submit a final report to the vocational
rehabilitation specialist summarizing why vocational rehabilitation was unsuccessful and listing
two or more jobs which are medically and vocationally suitable for the claimant. The report will
include the corresponding job numbers from the Department of Labor’s DOT or (OWCPspecified equivalent) and pay ranges in the relevant geographical area. The vocational
rehabilitation counselor will also include the DOT’s description (or OWCP specified equivalent)
of the duties and physical requirements of each job.13 Vocational rehabilitation counselors are
experts in the field of vocational rehabilitation and OWCP may rely on their opinions as to
whether a job is reasonably available and vocationally suitable.14
ANALYSIS
OWCP issued a decision on August 2, 2013 in which it affirmed its reduction of
appellant’s compensation based on her capacity to earn wages in the constructed position of
receptionist. Appellant requested reconsideration of this decision in March 2014.
As noted above, the Board does not have jurisdiction over the August 2, 2013 merit
decision. The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the claim.
In her application for reconsideration, appellant did not show that OWCP erroneously applied or
interpreted a specific point of law. She did not identify a specific point of law or show that it
was erroneously applied or interpreted. Appellant did not advance a new and relevant legal
argument. Her main argument, made through counsel, was that OWCP’s loss of wage-earning
capacity determination was improper because it was based on a position selected from the DOT,
i.e., the constructed position of receptionist. The Board notes that OWCP properly found that
this argument does not have a reasonable color of validity. OWCP procedures provide that in
cases where the claimant has undergone vocational rehabilitation, the vocational rehabilitation
counselor will submit a final report summarizing why vocational rehabilitation was unsuccessful
and listing two or more jobs which are medically and vocationally suitable for the claimant.
Such jobs are selected from the Department of Labor’s DOT or an OWCP-specified equivalent.15
Because appellant’s argument that OWCP improperly used the DOT does not have a reasonable
color of validity, the presentation of this argument does not require reopening of her claim for
review on the merits.16 She also argued that she did not have sufficient computer skills to work
as a receptionist, but OWCP has previously considered and rejected this argument. The Board

12

John F. Critz, 44 ECAB 788, 794 (1993).

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Wage-Earning Capacity Based on a
Constructed Position, Chapter 2.816.4 (June 2013); see also T.G., Docket No. 14-921 (issued September 17, 2014).
14

D.J., Docket No. 14-863 (issued August 25, 2014).

15

See supra note 12.

16

See supra note 11.

4

has held that the submission of argument which repeats or duplicates argument already in the case
record does not constitute a basis for reopening a case.17
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP or
submit relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for further review of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the May 14, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 8, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

17

Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980). The Board noted that
OWCP had relied on the opinion of appellant’s vocational rehabilitation counselor who provided a clear opinion that
she had sufficient computer skills to work as a receptionist. See supra note 13.

5

